Citation Nr: 0728390	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-32 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, that determined that new and 
material evidence had not been received to reopen a 
previously denied claim for service connection for a 
bilateral leg disability.  This decision was issued to the 
veteran and his service representative in March 2003.  The 
veteran disagreed with this decision in November 2003.  He 
perfected a timely appeal in September 2004 and requested a 
Travel Board hearing which was held before the undersigned 
Acting Veterans Law Judge at the RO in December 2006.

The decision below reopens the claim for service connection 
for a bilateral leg disability.  This matter is further 
addressed in the REMAND portion of the decision below.  The 
claim of service connection for a bilateral leg disability is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The claim for service connection for a bilateral leg 
disability was previously denied in a July 1995 rating 
decision; the veteran did not appeal the decision.

2.  Evidence received since the July 1995 RO decision, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a bilateral leg disability and raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1995 RO decision denying service connection for 
a bilateral leg disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2006).

2.  New and material evidence has been received to reopen the 
claim for service connection for a bilateral leg disability. 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a July 1995 rating decision, the RO denied the veteran's 
claim for service connection for a bilateral leg disability. 
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier. 38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2006).  Because the veteran did not file a 
timely appeal, the July 1995 rating decision became final.

The claim for entitlement to service connection for a 
bilateral leg disability may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim for service connection for a bilateral leg disability 
in October 2002.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006). In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records. 
The RO found that, although the veteran was treated during 
active service for bilateral leg pain, he was completely 
normal at his separation physical examination.  Since the 
veteran also had failed to report for post-service VA 
examination, there was no current evidence of a bilateral leg 
disability that could be related to active service, and the 
claim was denied.

The veteran applied to reopen his claim for service 
connection in October 2002. The Board finds that the evidence 
received since the last final decision in July 1995 is not 
cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating his claim.

Newly received evidence includes private treatment records 
from W.A.D., Jr., M.D. (initials used to protect privacy) 
(Dr. W.A.D.), and from J.M.M., MD. (Dr. J.M.M.).  Dr. W.A.D. 
examined the veteran in June 2002 and noted that the veteran 
had reported a significant leg injury during active service 
and a subsequent in-service diagnosis of a fracture.  
Dr. W.A.D. stated that he had been following the veteran for 
chronic venous insufficiency in his lower extremities.  
Dr. W.A.D. concluded, "I am fairly certain that [the 
veteran's] chronic insufficiency in this left leg probably 
originated from this injury."  In a separate letter attached 
to the veteran's substantive appeal (VA Form 9), date-stamped 
as received at the RO in September 2004, Dr. J.M.M. stated, 
"I feel that [the veteran's] chronic venous insufficiency 
could have originated from his military injury."  Dr. J.M.M. 
also stated that he agreed with Dr. W.A.D.'s June 2002 
opinion.  The Board finds that these opinions constitute 
evidence that is both new and material, as they raise a 
reasonable possibility that the veteran's current chronic 
venous insufficiency is related to his documented in-service 
bilateral leg pain.  At the time of the July 1995 rating 
decision, the evidence did not show the presence of any 
current bilateral leg disability that could be related to 
active service.  The new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. 38 C.F.R. § 3.303. New evidence 
is sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability, even where it may not convince the 
Board to grant the claim. Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998). Accordingly, the claim for service connection for 
a bilateral leg disability is reopened.

While the veteran's claim may not have been developed within 
the guidelines established in the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005) (VCAA) or Kent v. Nicholson, 20 Vet. App. 
1 (2006), since the Board has determined that evidence 
submitted since the last final denial warrants reopening of 
the claim and remand for further development, any failure to 
notify and/or develop the claim under the VCAA cannot be 
considered prejudicial to the veteran. 

ORDER

The claim for service connection for a bilateral leg 
disability is reopened.  To that extent only, the appeal is 
allowed.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for a bilateral 
leg disability.  After ensuring compliance with the VCAA, the 
RO must readjudicate the claim on a de novo basis.  In this 
regard, the Board observes that the July 2004 Statement of 
the Case did not contain any VCAA notice.

The RO should obtain the veteran's up-to-date VA and private 
treatment records for a bilateral leg disability.  The 
veteran testified at his December 2006 Travel Board hearing 
that he is currently receiving treatment for a bilateral leg 
disability, although it is not clear from the veteran's 
testimony whether he is being treated by a private physician 
or through VA.  VA is on constructive notice of all documents 
generated by VA, even if the documents have not been made 
part of the record in a claim for benefits.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the 
veteran's updated VA and private treatment records should be 
obtained.  See also 38 C.F.R. § 3.159(c)(2) (2006).

The RO should also obtain an examination that includes a 
competent opinion addressing the contended causal 
relationship between the veteran's bilateral leg disability 
and active service.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent court decisions, as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  Specifically, provide VCAA 
notice for a de novo claim for service 
connection for a bilateral leg 
disability.

2.  Ask the veteran to identify all VA 
and non-VA clinicians who have evaluated 
or treated him for a bilateral leg 
disability since his separation from 
service.  Obtain outstanding VA treatment 
records that have not already been 
associated with the claims file.  Once 
signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should 
be included in the claims file.

3.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the current nature and likely 
etiology of the claimed bilateral leg 
disability.  Following a review of the 
relevant evidence of record, to include 
the service medical records and all post-
service medical records documenting 
evaluation and treatment for a bilateral 
leg disability, the examiner should 
express an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any currently 
diagnosed disability affecting the 
bilateral lower extremities began during 
service or is causally linked to any 
incident or finding recorded during 
service, to include the bilateral leg 
fractures noted in the service medical 
records.  

4.  Thereafter, readjudicate the claim 
for service connection for a bilateral 
leg disability on a de novo basis.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


